Citation Nr: 1226061	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  11-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran underwent a VA audiological examination in August 2010 and he was provided with a VA opinion with respect to his service connection claim for bilateral hearing loss in November 2010.  The August 2010 audiological examination report consists of an audiological worksheet, which only shows the results of the audiogram and Maryland CNC speech recognition.  The August 2010 examination report does not provide any evidence that the examiner elicited a history from the Veteran with respect to his bilateral hearing loss and the functional effects caused by his bilateral hearing loss.  The November 2010 VA opinion was conducted by a separate examiner and it was based solely on a review of the claims file.  Neither report discusses the functional effects caused by the Veteran's bilateral hearing loss.  The United States Court of Appeals for Veterans Claims (Court) has held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), see Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  Furthermore, the Veteran submitted a private audiogram conducted in January 2011that indicates that the Veteran's bilateral hearing loss has slightly increased in severity.  Thus, in light of the Court's holding in Martinak and with consideration of the fact that VA has a duty to provide a contemporaneous examination which contains sufficient detail, reflects the whole recorded history of a veteran's disability, and reconciles the various reports into a consistent picture, the Board is of the opinion that the Veteran should be afforded a new VA audiological examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing disability on his occupational functioning and daily activities.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed. 

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to a compensable initial rating for bilateral hearing loss, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



